UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedMarch 31, 2012 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File number: 000-50264 THE CAMPBELL FUND TRUST (Exact name of Registrant as specified in charter) Delaware 94-6260018 (State of Organization) (IRS Employer Identification Number 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive data File required to be submitted and posted pursuant to Rule405 of regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Schedules of Investments as of March 31, 2012 and December 31, 2011 (Unaudited) 3-6 Statements of Financial Condition as of March 31, 2012 and December 31, 2011 (Unaudited) 7 Statements of Operations for theThree Months Ended March 31, 2012 and 2011 (Unaudited) 8 Statements of Cash Flows for theThree Months Ended March 31, 2012 and 2011 (Unaudited) 9 Statements of Changes in Unitholders’ Capital (Net Asset Value) for theThree Months Ended March 31, 2012 and 2011 (Unaudited) 10-11 Financial Highlights for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 12-14 Notes to Financial Statements (Unaudited) 15-20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21-25 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 26-31 Item 4. Controls and Procedures. 31 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 32 Item 1A. Risk Factors. 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3. Defaults Upon Senior Securities. 32 Item 4. Mine Safety Disclosures. 32 Item 5. Other Information. 32 Item 6. Exhibits. 32 SIGNATURES 33 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS MARCH 31, 2012 (Unaudited) FIXED INCOME SECURITIES Maturity Face Value Description Values ($) % of Net Asset Value Bank Deposits Australia Financials 2.68% Total Australia (cost $10,400,000) 2.68% Canada Financials 6.52% (cost $25,258,612) Finland Financials 2.40% (cost $9,299,907) United States Financials 3.61% (cost $14,000,000) Total Bank Deposits (cost $58,958,519) 15.21% Commercial Paper United States Financials ING America Insurance Holdings, Inc.
